EXHIBIT 10.1




PROMISSORY NOTE MODIFICATION AGREEMENT

        This Promissory Note Modification Agreement (“Agreement”) is entered
into this 15th day of May, 2009 (“Effective Date”) by and between NATIONAL CITY
BANK, a national banking association (successor by merger with The Provident
Bank) (the “Lender”), having an office at One East Fourth Street, Cincinnati,
Ohio 45202, NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia
corporation, and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation (“NTS/Lake Forest II”; NTS/Virginia and NTS/Lake Forest II are
sometimes hereinafter collectively referred to as the “Borrowers”), ORLANDO LAKE
FOREST JOINT VENTURE, a Florida joint venture “Orlando Lake Forest”), NTS
MORTGAGE INCOME FUND, a Delaware corporation and NTS GUARANTY CORPORATION, a
Kentucky corporation (collectively, the “Guarantors”).


WITNESSETH:

        Whereas, Borrowers executed and delivered to the Lender a Sixth Amended
and Restated Promissory Note in the principal amount of Seven Million Three
Hundred Fifty-Two Thousand and 00/100 Dollars ($7,352,000.00) dated September 1,
2008 (the “Note”); and

        Whereas, Borrowers have requested and Lender has agreed to amend the
principal repayment provisions of said Note.

        Now, therefore, in consideration of the agreements contained herein, the
parties hereto do hereby agree as follows:

        1.    Principal Repayment. Section 6, Principal Repayment, of the Note
shall be deleted in its entirety and the following substituted in its place:

  Borrowers shall make a one-time principal repayment of Two Million and 00/100
Dollars ($2,000,000.00) on or before July 16, 2009 and upon making of such
payment, Borrowers shall not be entitled to reborrow such amount.


        2.    Consent of Guarantors. The Guarantors hereby consent to the
foregoing modification and agree that nothing contained herein shall impair
their respective Unconditional Guaranties which will continue in full force and
effect.

        3.    Consent of Orlando Lake Forest. Orlando Lake Forest hereby
consents to the foregoing modification and agrees that such modification will
not impair the grant of the mortgage on property owned by Orlando Lake Forest to
secure the Note.

        4.    No Claims Against Lender. Borrowers represent and warrant that
Borrowers have no claims, counterclaims, setoffs, actions or causes of actions,
damages or liabilities of any kind or nature whatsoever whether at law or in
equity, in contract or in tort, whether now accrued or hereafter maturing
(collectively, “Claims”) against Lender, its direct or indirect parent
corporation or any direct or indirect affiliates of such parent corporation, or
any of the foregoing’s respective directors, officers, employees, agents,
attorneys and legal representatives, or the heirs, administrators, successors or
assigns of any of them (collectively, “Lender Parties”)

--------------------------------------------------------------------------------

that directly or indirectly arise out of, are based upon or are in any manner
connected with any Prior Related Event. As an inducement to Lender to enter into
this Agreement, Borrowers on behalf of themselves, and all of their respective
successors and assigns hereby knowingly and voluntarily release and discharge
all Lender Parties from any and all Claims, whether known or unknown, that
directly or indirectly arise out of, are based upon or are in any manner
connected with any Prior Related Event. As used herein, the term “Prior Related
Event” means any transaction, event, circumstance, action, failure to act,
occurrence of any sort or type, whether known or unknown, which occurred,
existed, was taken, permitted or begun at any time prior to the Effective Date
or occurred, existed, was taken, was permitted or begun in accordance with,
pursuant to or by virtue of any of the terms of this Agreement, the loan
documents or any documents executed in connection with the loan documents or
which was related to or connected in any manner, directly or indirectly to the
extension of credit represented by the loan documents.

        5.    No Other Modifications. Except as modified hereby, the Note shall
remain in full force and effect in accordance with its terms, including, but not
limited to, Borrowers’ responsibility to pay interest and principal payments. In
addition, Borrowers and Lender agree that the indebtedness evidenced by the Note
shall continue to be secured by the Mortgage, security agreements, assignments
of leases and rents and any other security documents executed in connection with
the original indebtedness (collectively, the “Security Documents”), and the
parties agree and acknowledge that this Agreement is made in reliance upon the
continued security of these Security Documents.

        6.    Governing Law/Benefit. This Agreement and the rights and
obligations of the parties hereunder shall be governed by and construed under
the laws of the State of Ohio. This Agreement shall inure to the benefit of and
be binding on the respective heirs, executors, administrators, successors and
assigns of the parties hereto.

        IN WITNESS WHEREOF, the parties do hereby execute and deliver this
Agreement effective as of the date first above written.

LENDER:

NATIONAL CITY BANK

By: /s/ Brent E. Johnson
——————————————
Brent E. Johnson,
Senior Vice President



-2-

--------------------------------------------------------------------------------

BORROWERS:

NTS/VIRGINIA DEVELOPMENT COMPANY

By: /s/ Gregory A. Wells
——————————————
Name: Gregory A. Wells
Title: Executive Vice President



NTS/LAKE FOREST II RESIDENTIAL
CORPORATION

By: /s/ Gregory A. Wells
——————————————
Name: Gregory A. Wells
Title: Executive Vice President



ORLANDO LAKE FOREST:

ORLANDO LAKE FOREST JOINT VENTURE

By:        Orlando Lake Forest, Inc., Its Managing
              General Partner

              By:   /s/ Gregory A. Wells
              ——————————————
              Name: Gregory A. Wells
              Title: Executive Vice President



GUARANTORS:

NTS MORTGAGE INCOME FUND

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President



NTS GUARANTY CORPORATION

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President



-3-